Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2018/-27640, filed 4/13/2018, claiming priority to U.S. Provisional Application Ser. No. 62/485,351, filed 4/13/2017.
Election/Restrictions
Claims 1, 3-18, 31,41-43,47,48,51, and 52 are pending. Applicant's election without traverse of Group I, claims 1, 3-18, 41-43, 47, 48, 51, and 52 in the reply filed on 7/28/2021 is acknowledged. Accordingly, claim 31 is withdrawn, as drawn to a non-elected invention.
Applicant's elections without traverse of KPT-330 as the exportin-1 inhibitor and of Alzheimer’s disease as the disease indication are also acknowledged.
KPT-330 is a commercially available product also known as Selinexor. In some places the specification uses the spelling “Selenixor.” The structure is shown below:

    PNG
    media_image1.png
    121
    225
    media_image1.png
    Greyscale

Claim Objections
Claims 17 and 18 are objected to because of the non-standard spelling of the commercial product Selinexor. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a neurodegenerative disease comprising a small-molecule inhibitor of XPO1 which is encompassed by formula (I), does not reasonably provide enablement for a method for treating a neurodegenerative disease by administration of a different small-molecule inhibitor of XPO1, by administration of a non-small molecule inhibitor of XPO1, or by administration of any fragment of either type of inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As set forth in the specification, “inhibitor of XPO1” encompasses antisense oligonucleotides, siRNAs, non-antibody peptides, and antibodies. However, the specification provides no guidance, directions, or examples pertaining to a model system constituting a proof-of-concept for treatment of a neurodegenerative disorder with an oligonucleotide, siRNA, non-antibody peptide, or antibody. Additionally, the specification provides no guidance, direction, or 
The state of the art provides no teaching to compensate for this absence.
Since no teaching is provided concerning treatment of a neurodegenerative disorder with an oligonucleotide, siRNA, a non-antibody peptide, an antibody, a fragment of a macromolecule or a fragment of a small molecule, for any individual example of any of these classes, in order to practice the full scope of this invention, a skilled artisan would need to conduct numerous levels of experimentation, starting with the most basic proof-of-concept and proceeding through lead identification, lead modification, SAR, etc., etc. This is characteristic of invention, not development. It is an undue amount of experimentation.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species, claims 1, 3-18, 41-43, 47, 48, 51, and 52 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 9,714,226 to Sandanayaka, V. et al., which discloses the elected compound above at col. 6, ll. 38-50, and the use of such compound to treat Alzheimer’s disease at col. 41, ll. 41-46.
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622